Citation Nr: 1702006	
Decision Date: 01/26/17    Archive Date: 02/09/17

DOCKET NO.  12-19 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a jaw disorder.

2.  Entitlement to service connection for a right rib cage disorder.

3.  Entitlement to service connection for bilateral hearing loss.  

4.  Entitlement to service connection for a right second toe disorder.

5.  Entitlement to service connection for a right lower extremity disorder.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from October 1983 to September 2006.  These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Virtual VA electronic claims file.  Virtual VA contains documents that are either duplicative of the evidence in the VBMS electronic claims file or not relevant to the issue on appeal.

The issue of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The evidence does not demonstrate a jaw disorder.

2.  The evidence does not demonstrate a right rib cage disorder.

3.  The evidence does not demonstrate a right second toe disorder.

4.  The evidence does not demonstrate a right lower extremity disorder, to include sciatica.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a jaw disorder have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

2.  The criteria for service connection for a right rib cage disorder have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

3.  The criteria for service connection for a right second toe disorder have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

4.  The criteria for service connection for a right lower extremity disorder, to include sciatica, have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

For the issues decided herein, VA's duty to notify was satisfied by an April 2010 letter.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records (STRs), as well as all identified and available post-service medical records are associated with the claims file.  The Veteran has not identified any additional available, outstanding records pertinent to the appealed conditions.

The Veteran was afforded VA examinations in February 2011.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations are adequate to decide the issues decided in the instant decision.  The medical opinions are predicated on a full reading of the available STRs contained in the Veteran's record, reflect consideration of all of the pertinent evidence of record, and are supported with a complete rationale.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion for the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).

For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

II.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  To establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Service connection may be granted for any disease initially diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016). 

In addition, service connection for certain chronic diseases may be established on a presumptive basis by showing that the condition manifested to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2016); Fountain v. McDonald, 27 Vet. App. 258, 271-72 (2016).  Although the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge may support the claim.  38 C.F.R. §§ 3.303(b), 3.309 (2016); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be granted on a secondary basis for disability which is proximately due to or the result of service-connected disease or injury, or for additional disability resulting from the aggravation of a nonservice-connected disability by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc); 38 C.F.R. § 3.310 (2016).

The threshold question in any claim seeking service connection is whether the veteran, in fact, has the disability for which service connection is sought.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  In the absence of proof of a current disability, service connection is not warranted.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143-44.

III.  Factual Background
Jaw Disorder

The Veteran claims he has a right side jaw disorder as a result of his military service. 

The Veteran's STRs show that he sustained a softball blow to the chin in July 2003.  He was seen in the emergency department and received stitches.  At that time, the diagnosis was a laceration of the right chin.  X-rays were negative for any fracture.  There was pain around the Veteran's temporomandibular joint (TMJ).  

In a May 2006 STR, the Veteran presented inquiring about symptoms that had persisted in his jaw since his softball injury in 2003.  Specifically, his jaw would occasionally lock up for an instant.  Otherwise, it would function normally.  The treating professional noted no pathology behind these reports, and there was no pain on palpating either TMJ.  The Veteran had no facial pain, and the wear on his teeth was within normal limits.  The examining professional did note that the Veteran had a quite deep overbite.  

In an April 2010 statement, the Veteran's spouse described that he was unable to chew properly for several weeks after sustaining an in-service injury that resulted in his visible facial scar.  His mouth would occasionally shut all by itself, and the Veteran had reportedly indicated to his spouse that he was afraid he was going to crack a tooth.  

A February 2011 VA examination was conducted.  The Veteran reported an in-service injury to his jaw in July 2003, when he was struck in the chin by a softball.  The ball reportedly split his chin, requiring 16 stitches, and jammed his jaw.  After the injury, he was unable to talk or move his jaw.  X-rays at that time did not show a fracture.  The pain was located around his left TMJ joint.  Approximately two days after his injury, the Veteran felt his jaw pop, resulting in alleviated symptoms.  The Veteran reported that he was unsure if a jaw condition had been formally diagnosed.  He was able to talk normally within a week or two of his injury.  It took over two months, however, before the Veteran was able to eat solid foods without pain.  The Veteran detailed difficulty in chewing as often as once per month.  His symptoms included intermittent pain in the TMJs, with each episode lasting for 24 to 48 hours.  At times, his jaw would reportedly slam shut.  An examination of the Veteran's teeth was within normal limits.  A temporomandibular articulation showed no objective evidence of pain at rest.  The examiner found that there was no diagnosed jaw condition because there was no pathology to render a diagnosis, noting that the Veteran's moderate periodontitis was his dental problem.  


Right Rib

The Veteran claims he has a present right rib disorder as a result of an injury sustained during his military service.  The Veteran's STRs document February 2006 treatment for a right rib contusion that was secondary to playing sports.  X-rays at that time were normal, showing no evidence of a fracture.  
      
In an April 2010 statement, the Veteran's spouse described that she was able to feel his ribcage pop when the Veteran inhaled deeply or twisted his torso.  Since his in-service injury, the Veteran would experience discomfort if he would lean forward while sitting or if he twisted suddenly.  

A February 2011 VA examination was conducted.  The Veteran reported that the condition had existed since February 2006, when the Veteran reportedly incurred a right rib injury during a game of hockey after another player fell on the Veteran.  Over time, the condition had worsened after a period of learning forward or driving for long periods.  Physical activity would also worsen symptoms.  Pain in the right ribcage would occur one time per month, each episode lasting for one day.  The pain was described as squeezing, aching, sharp, and heavy-feeling.  The Veteran would self-treat his pain with rest and Motrin.  The examiner conducted a physical examination of the ribs, the results being within normal limits.  Contemporaneous x-ray findings for the right rib cage were within normal limits.  Specifically, there was no evidence of a fracture or other osseous abnormality.  No pneumothorax, pleural, or diaphragmatic changes were identified.  Due to these findings, the examiner concluded that the Veteran did not have a right rib diagnosis because the Veteran's in-service right rib injury had resolved.  

Right Second Toe

The Veteran claims he has a right second toe disorder as a result of a volleyball injury during his military service.  The Veteran's STRs document an April 1987 treatment note that shows a diagnosis of a right foot contusion.  The Veteran complained of pain in the second toe after a crush injury.  On examination, there was mild to moderate pain and tenderness at the proximal interphalangeal (PIP) joint with ecchymosis medially.  The Veteran had full range of motion.  X-rays showed no fracture or dislocation.  In an April 2006 assessment, the Veteran reported chronic intermittent pain in the right second toe sine a dislocation in April 1987.  There was no deformity present on examination.  An April 2005 x-ray report for the Veteran's right foot showed no significant bony, articular, or soft tissue abnormality.  Subsequent STRs do not document complaints of right second toe symptoms.

In an April 2010 statement, the Veteran's spouse reported that the Veteran had limited motion in his right second toe.  

The Veteran underwent a VA examination in February 2011.  He reported that the condition had existed since April 1987, when he sustained an injury to his right second toe during a game of volleyball after a player landed on the toe while the rest of the foot was still moving, resulting in a pop and "making the toe crooked at the knuckle."  The Veteran reportedly pulled the toe to reset it.  He would experience pain in the right second toe once per month with each episode lasting one day.  A physical examination did not reveal any signs of abnormal weight-bearing.  A right foot examination showed tenderness with active motion in the metatarsophalangeal joint of the right great toe, not right second toe.  Contemporaneous x-ray findings for the right foot were within normal limits.  The examiner indicated that there was no right second toe condition diagnosis because the condition was resolved.  

Sciatica of the Right Lower Extremity

The Veteran primarily contends that he has a right lower extremity disability, specifically, in his hip, as a result of a fall sustained during his military service.  He alternatively contends that he has right lower extremity sciatica as a result of his service-connected low back disorder.  The Veteran's STRs document him seeking treatment for right buttock and leg pain for two months after falling while ice skating.  X-rays of the right hip and pelvis regions were normal at that time.  In a June 2000 record, questionable sciatica was noted.  In a subsequent August 2000 treatment note, the Veteran was seen for trauma to the right hip secondary to falling while playing ice hockey after the Veteran fell on a hockey stick.  The Veteran reported pain in the right hip that would radiate down the right leg.  A physical examination showed tenderness in the right hip with pain on straight leg raise in the right hip at 30 degrees.  There was also tenderness in the sciatic area.  The Veteran had also complained of lower back pain at that time.  The Veteran was referred to physical therapy, where the diagnosis was right hip and lower back pain.  The Veteran subsequently underwent further physical therapy.  There is no other documentation of right leg treatment or complaints in the Veteran's STRs other than the Veteran's report that he had this injury in medical assessments.  

A February 2011 VA examination was conducted.  The Veteran reported that he had right lower extremity sciatica as a result of landing on a hockey stick blade with his lower back and right hip.  He also reported that he had suffered falls as a result of his service-connected spine disorder.  He would have pain one time per month, each episode lasting for one day.  The pain would travel to the right glute and leg.  A neurological examination of the lower extremities was within normal limits, and peripheral nerve involvement was not evident during examination.  The examiner concluded that the Veteran did not have right lower extremity sciatica because the injury sustained to his right hip during service had resolved.  Radiographic images of the thoracolumbar spine showed mild narrowing of the L5-S1 disc space.  Otherwise, the Veteran had a normal-appearing lumbar spine.  The examiner was further unable to render a diagnosis for any right hip disorder because no symptoms were present on examination.  

IV.  Analysis

After a thorough review of the record, the Board finds that service connection is not warranted for jaw, right rib, right second toe, and right lower extremity sciatica disorders.  Service connection requires a showing of a current disability.  See Brammer, 3 Vet. App. at 225.  A current disability is shown if the claimed condition is demonstrated at the time of the claim or while the claim is pending.  McClain, 21 Vet. App. at 321.  Here, the evidence simply does not support a finding that the Veteran has jaw, rib, right second toe, and right lower extremity disorders.  

In making this finding, the Board accords significant probative weight to the findings of the February 2011 examinations.  The findings from these reports clearly show that the examiner determined that in-service injuries to the jaw, right ribcage, right second toe, and right lower extremity had resolved.  The opinions were supported by a thorough review of the record, in-person examinations and interviews with the Veteran, radiographic reports, and an adequate rationale.  Thus, the Board finds the examinations to be persuasive.  Based on these examinations, the Board finds that service connection is not warranted for the above-mentioned disorders.  

The Board notes that the Veteran is service-connected for a current jaw scar, as due to the in-service laceration.  

Further, to the extent the Veteran claims that he has current chronic jaw, right rib, right second toe, and right lower extremity disorders, his contentions are not competent lay evidence.  Although it is error to categorically reject a lay person as competent to provide a diagnosis, not all such questions are subject to non-expert opinion.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Whether a layperson is competent to provide a medical opinion depends on the facts of the particular case.  "Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Lay witnesses are competent to report that which they have observed with their own senses.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  But here, the diagnosis of these disorders, which are internal medical processes not capable of lay observation, is clearly distinguishable from ringing in the ears, a broken leg, or varicose veins.  See Jandreau, 492 F.3d at 1377; Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); Charles v. Principi, 16 Vet. App. 370, 374 (2002).  Regardless, the Veteran's assertions are outweighed by the medical evidence of record, which is more probative as it is based upon medical expertise.

Further, to the extent that the Veteran has indicated that he has pain or other symptoms, he is competent to identify such symptoms.  However, the Board notes that pain is not considered a disability for which service connection may be granted.  Sanchez- Benitez v. West, 13 Vet. App. 282, 285 (1999) (providing that pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted), dismissed in part and vacated in part on other grounds, Sanchez-Benitez v. West, 239 F.3d 1356, 1361-62 (Fed. Cir. 2001).  

Therefore, the Board finds that service connection for right side jaw, right rib, right second toe, and right lower extremity disorders are not warranted on any theory of entitlement because the evidence is against a finding that such disorders are present.  There is no reasonable doubt to be resolved in this matter.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a jaw disorder is denied.

Service connection for a right rib disorder is denied.

Service connection for a right second toe disorder is denied.

Service connection for a right lower extremity disorder, to include sciatica, is denied.  


REMAND

The Board finds that remand is necessary to provide an examination for the Veteran's claimed bilateral hearing loss.  Such development is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent evidence of diagnosed disability or recurrent symptoms of disability, (2) establishes that the veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability. 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Here, the Veteran has reported diminished hearing since service discharge.  In a February 1987 STR, noise exposure is identified as a risk factor in the Veteran's military occupation.  The Board finds that the second element of McLendon is met because the Veteran's service treatment records identify potential occupational noise exposure.  In an April 2010 statement, his spouse reported that the Veteran used to hear clearly but that she had noticed a severe change in his hearing over the years.  Accordingly, an examination was required as there is recurrent symptoms of a disability, an in-service event, and an indication that the claimed disorder may be related to service.  

Accordingly, the case is REMANDED for the following action:

1. Contact any appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

2.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the etiology of any diagnosed hearing loss disorder.  The entire claims file must be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

The examiner must provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that any bilateral hearing loss was had onset in or is otherwise related to the Veteran's military service.  The examiner must specifically address the following:  1) an April 2010 statement from the Veteran's wife describing severe worsening in the Veteran's hearing ability over the years; 2) the Veteran's lay statements; and 3) evidence of noise exposure during the Veteran's lengthy military service.

4.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  Ensure compliance with the directives of this remand.  If a report is deficient in any manner, implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998). 

6.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


